Moyer, C.J.,
dissenting.
“The courts must declare the sense of the law; and if they should be disposed to exercise will instead of judgment, the consequence would equally be the substitution of their pleasure to that of the .legislative body.” The Federalist No. 78 (Alexander Hamilton) (Clinton Rossiter Ed. 1961) 468-469.
The principle that courts are not the creators of public policy and should not decide cases based on disagreement with a legislature has guided courts since the creation of the American judicial system.
This court has adhered to the view. See State ex rel. Bowman v. Allen Cty. Bd. of Commrs. (1931), 124 Ohio St. 174, 196, 177 N.E. 271, 278; State ex rel. Bishop v. Mt. Orab Village School Dist. Bd. of Edn. (1942), 139 Ohio St. 427, 438, 22 O.O. 494, 498, 40 N.E.2d 913, 919; State v. Warner (1990), 55 Ohio St.3d 31, 43, 564 N.E.2d 18, 30-31; Cent. Motors Corp. v. Pepper Pike (1995), 73 Ohio St.3d 581, 584, 653 N.E.2d 639, 642-643; Desenco, Inc. v. Akron (1999), 84 Ohio St.3d 535, 538, 706 N.E.2d 323, 328.
The majority’s determination that R.C. 4123.931 violates Sections 2, 16, and 19, Article I, appears to derive from its disagreement with the substance of the legislation. The reasons stated for declaring the statute unconstitutional are *136generally policy arguments, not principles of constitutional law. The majority disregards the principle so cogently stated by Justice Harlan Stone in his dissent in United, States v. Butler. He cautioned that “the only check upon our own exercise of power is our own sense of self-restraint. For the removal of unwise laws from the statute books appeal lies, not to the courts, but to the ballot and to the processes of democratic government.” United States v. Butler (1936), 297 U.S. 1, 79, 56 S.Ct. 312, 325, 80 L.Ed. 477, 495.
As I wrote in DeRolph II, “constitutional history, precedent, and logic warrant the conclusion that [these types of] qualitative judgments should be committed to the will of the people as expressed in the election of representatives to the General Assembly.” DeRolph v. State (2000), 89 Ohio St.3d 1, 48, 728 N.E.2d 993, 1029 (Moyer, C.J., dissenting).
Our role here is to determine whether R.C. 4123.931 violates the Ohio Constitution, not to determine whether R.C. 4123.931 represents the policy decision that we would have chosen were we legislators.
I. Sections 16 and 19, Article I, Ohio Constitution
The majority holds that because R.C. 4123.931 “operates to take more of the claimant’s tort recovery than is duplicative of the statutory subrogee’s workers’ compensation expenditures,” it is impermissibly “unreasonable, oppressive upon the claimant, partial, and unrelated to its own purpose.” Specifically, the majority holds that R.C. 4123.931 “creates the conditions under which a prohibited taking may occur” when R.C. 4123.931(A) gives the statutory subrogee the right of subrogation with respect to “estimated future values of compensation and medical benefits.” I disagree.
The majority argues that the employee is unconstitutionally required to reimburse the Bureau of Workers’ Compensation or the self-insured employer for future benefits that the employee may never receive. For instance, an injured employee may die before benefits equaling the subrogation amount have been received. It is also suggested that the surviving spouse may remarry, at which point he or she is entitled to a lump-sum payment representing two additional years of benefits, but, under workers’ compensation law, is not entitled to further benefits. R.C. 4123.59(B). Because of this potential inequity, the majority holds that because the General Assembly did not include an offset or credit against future payments in the subrogation scheme, R.C. 4123.931 unconstitutionally represents a taking and denial of a remedy in violation of Sections 16 and 19, Article I.
It is true that an employee may die before benefits equaling the subrogation amount have been received. However, it is also true that an employee may live far beyond his or her life expectancy as determined by the court in estimating *137those future benefits. The estimated future values are the amount of compensation and medical benefits reasonably projected to be paid in the claim by the subrogee as a result of the actions of the tortfeasor. The court in determining these values hears evidence from both the claimant and the subrogee, and may reject the subrogee’s projections if it finds them not well supported.
This method of calculation of estimated future values is similar to the concept of future damages in a typical personal injury claim. Courts routinely estimate the value of future payments in these cases, aided by expert testimony, mortality tables, and formulas for reducing future payments to present value. Ohio Jury Instructions currently provides for estimating future values regarding earnings, 1 Ohio Jury Instructions (1996), Section 23.20, present value of future damage, 1 Ohio Jury Instructions (1996), Section 23.77, and damages relating to permit injury and death, 1 Ohio Jury Instructions (1996), Sections 23.90 through 23.91. In addition, jurors are provided with mortality tables to determine “the probable normal length of life of the decedent.” 1 Ohio Jury Instructions (1996), Section 23.76. Jurors are empowered to make these types of determinations in numerous situations.
The future values of workers’ compensation benefits can be calculated with more certainty than the typical personal injury claim, since an injured employee’s rate of compensation is computed according to a statutorily set scheme. R.C. 4123.61. Therefore, like the tort verdict, the subrogation amount for future benefits is based on reasonable assumptions that, although inherently uncertain, provide for a final resolution.
The majority contends that this final resolution is neither final nor enough to justify the constitutional infirmities of R.C. 4123.931. This argument misses the point. The fact that the subrogee continues to administer benefits does not, as the majority finds, make the goal of a final resolution invalid. While the subrogee may eventually pay out greater or fewer benefits to the claimant than the court determined was reasonable at the time of the lawsuit, the procedure of a one-time payment to the subrogee is reasonable. The Constitution does not demand a method of calculation that results in a perfect and exact determination, only a reasonable one. The credit system is also a reasonable method. However, we are not empowered to choose between reasonable methods. Our authority extends only to determining whether the method chosen by the General Assembly is clearly unconstitutional. Desenco, Inc. v. Akron, 84 Ohio St.3d at 538, 706 N.E.2d at 328. This is a reasonable method of calculation and not clearly unconstitutional beyond a reasonable doubt. Therefore, I would hold that R.C. 4123.931 does not violate Sections 16 or 19, Article I of the Ohio Constitution.
II. Section 2, Article I, Ohio Constitution
The majority holds that R.C. 4213.931(D) violates Section 2, Article I of the Ohio Constitution because although claimants who opt for trial can request jury *138interrogatories, claimants who opt for settlement “ ‘have no comparable method or opportunity to shield a portion of their damages from the subrogee,’ ” quoting the petitioners’ brief. My disagreement with this holding is analogous to my concerns raised regarding the court’s role in determining the constitutionality of a státute and relates to the same fundamental difference between my view of that role and the view of the majority. Again, I disagree.
Injured employees are not a suspect class. State v. Williams (2000), 88 Ohio St.3d 513, 530, 728 N.E.2d 342, 359. Nor does R.C. 4123.931 implicate a fundamental constitutional right. Id. Accordingly, we evaluate R.C. 4123.931 using a rational-basis analysis. Id.
As stated previously, the workers’ compensation scheme relies on compulsory contributions by employers to a statewide fund. Injured employees and their beneficiaries are paid workers’ compensation benefits from this fund. Prior to adoption of R.C. 4123.931, employees injured by the wrongful actions of a third-party tortfeasor could recover damages from third-party tortfeasors and receive compensation benefits from the Workers’ Compensation Fund. R.C. 4123.931 was enacted to preserve the Workers’ Compensation Fund. A rational-basis analysis requires us to uphold this remedy “unless it constitutes a plain affront to a specific provision of the Constitution.” Am. Assn. of Univ. Professors, Cent. State Univ. Chapter v. Cent. State Univ. (1999), 87 Ohio St.3d 55, 61, 717 N.E.2d 286, 292. Accordingly, we must analyze the Holetons’ equal protection arguments to determine whether R.C. 4123.931 constitutes such an affront to Section 2, Article I.
R.C. 4123.931 affects no fundamental right of an employee. If an employee is dissatisfied with settlement policies, the employee may proceed with a jury trial. R.C. 4123.931 does not force employees to litigate. Instead, like all claimants, injured employees are free to decide whether to proceed to trial or to settle. Each process has its own advantages and disadvantages, and the employee must decide whether to submit his or her claim to a trial that would determine the portion of the award that should be shielded from subrogation, or to settle with the tortfeasor, taking into consideration that the settlement amount will be subject to subrogation.
Without the restriction regarding settlement awards in R.C. 4123.931(D), employees could accept a lower settlement amount from the tortfeasor, in exchange for an agreement stating that the entire amount was not subject to subrogation. In according only those employees who choose a trial the right to ask the jury to determine what portion of the award should be shielded, the General Assembly could have rationally conceived that this was a method to preclude collusive settlements. Although the majority argues that it is difficult to anticipate how these would occur, the situation is no more hypothetical than the *139many hypothetical situations the majority claims could result in subrogation without double recovery.
Even more important, legislation aimed at preventing collusive settlements that would prevent a statutory subrogee from being reimbursed is a reasonable use of legislative power, especially when the legislation is aimed at preserving the integrity of the State Fund for the benefit of all workers’ compensation claimants. Accordingly, I would hold that R.C. 4123.931 does not violate Section 2, Article I of the Ohio Constitution.
III. Conclusion
For the forgoing reasons, I would answer the certified questions by advising the United States District Court for the Northern District of Ohio that R.C. 4123.931 does not violate Sections 2,16, or 19, Article I.
Cook and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.